   

Jo-12Qul - Mew

Case 20-12841-MFW Doc 652 Filed 01/15/21 Pagelof1

OBJECTION TO THE SALE or hie MdBensuip assets TO THE BUYER
2021 JAN 15 AM 8: 40 Ms. Emily Shirley

2626 E Park Ave. Apt. 7107
Tallahassee, FL 32301
January 7, 2021

 

Clerk of the Bankruptcy Court
824 Market Street, 3% floor
Wilmington, Delaware 19801

To whom this may concern:

|, Emily Shirley, YoutFit member am writing this letter to file an objection to the sale of the Membership
Assets to the Buyer, from YouFit (seller). This objection pertains to the notice dated December 29, 2020.
| have the right to-serve this objection ensuring that my membership assets will not be sold to the buyer
and a refund will be processed. | expect a full refund, no less than $203 USD, for the 2021 annual
membership that was purchased in December 2020.

| will ook for additional correspondence that confirms the delivery of this letter and the refund of my
annual membership.

Best,

Emily Shirley

(941) 928-0720

Mahan Dr. YouFit Member
